902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Freddie TAYLOR, Petitioner.
No. 89-8043.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1989.Decided May 2, 1990.Rehearing and Rehearing En Banc Denied May 28, 1990.

On Petition for Writ of Mandamus.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A 89-494-CRT-D)
Freddie Taylor, petitioner pro se.
PETITION DENIED.
Before WIDENER and CHAPMAN, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Freddie Taylor, a North Carolina prisoner, brought this mandamus petition seeking an order vacating the district court's order dismissing his 42 U.S.C. Sec. 1983 action against a district attorney's office and a law enforcement officer who testified against him in his criminal trial.  However, a petition for writ of mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Further, mandamus relief is only appropriate when there are no other means by which the petitioner could secure the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Therefore, mandamus relief is not appropriate in this case.


2
Further, even if the petition is construed as a notice of appeal, the notice was not timely filed under Fed.R.App.P. 4(a)(1), nor did Taylor move for an extension of time to appeal as provided by Fed.R.App.P. 4(a)(5).  Therefore, the Court does not have jurisdiction to consider the appeal.  We deny leave to proceed in forma pauperis, and we dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)